 


110 HR 244 IH: Technology Retraining and Investment Now Act for the 21st Century
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 244 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Weller of Illinois introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against income for certain education and training expenses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Technology Retraining and Investment Now Act for the 21st Century.  
2.Findings and purposes 
(a)FindingsThe Congress hereby finds the following: 
(1)The value added by workers in the United States and in other countries is increasingly a function of the aggregate knowledge acquired by workers through the aggregate educational and training investments of both governments and businesses. 
(2)The aggregate investment by governments of many of the trading partners of the United States in the education and training of knowledge workers in those countries has exceeded the aggregate per-worker investment by Federal, State, and local governments in the United States. 
(3)The disparity is evidenced by the declining educational performance of students in the United States compared to their counterparts in other countries. 
(4)In an increasingly global and competitive marketplace it is becoming increasingly difficult for United States-based businesses to fund worker education and training that is provided at no cost for similar workers in other countries by their governments. 
(5)The current global workforce environment creates increasing competitive pressures on domestic companies to utilize highly educated knowledge workers in other countries. 
(6)It is in the interest of the United States government, national security, the preservation of a strong middle class, and the welfare of our Nation’s workers to reverse this trend in a fashion that is consistent with trade obligations and the ability of domestic companies to compete globally. 
(7)Public-private partnerships work well in the United States to advance the needs of our citizens, businesses and communities. The research and development tax credit under section 41 of the Internal Revenue Code of 1986 is just one example of maximizing the use of each sector’s strength, reducing development risk and public capital investment, and improving cost effectiveness. 
(8)Businesses are most adept at training our workforce because they train employees for available jobs, develop and utilize new training methods, and eliminate ineffective trainers and training programs. 
(9)With a substantial number of baby boomers retiring over the next 20 years, the United States has to ensure that it is capable of training its workforce for the high paying information and communications technology jobs, whose payroll contributions will help support the benefit programs of these retirees, as well as providing incentives to help mature workers retrain for new jobs after they retire, if they desire. 
(b)Purposes 
(1)It is the purpose of this Act to encourage businesses and individuals to support the educational development of knowledge workers in the United States by providing incentives for information and communications technology education and training investments, for workers requiring the use of those skills in professions such as information or communications technology, engineering, manufacturing and other fields, and for other purposes. 
(2)By encouraging employers to train more incumbent workers and potential employees in the areas necessary to expand and maintain their businesses, the United States will better utilize available training dollars and maximize the ability of newly trained individuals to utilize their acquired skills. 
3.Credit for information and communications technology education and training program expenses 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
30D.Information and communications technology education and training program expenses 
(a)Allowance of credit 
(1)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 50 percent of information and communications technology education and training program expenses paid or incurred by the taxpayer for the benefit of— 
(A)in the case of a taxpayer engaged in a trade or business, an employee of the taxpayer, or 
(B)in the case of a taxpayer who is an individual not so engaged, such individual. 
(2)Coordination of creditsCredit shall be allowable to the employer with respect to an employee only to the extent that the employee assigns some or all of the limitation applicable to such employee under subsection (b) to such employer. 
(b)Limitations 
(1)In generalThe amount of expenses with respect to any individual which may be taken into account under subsection (a) for the taxable year shall not exceed $4,000. 
(2)Increase in credit amount for participation in certain programs and for certain individualsParagraph (1) shall be applied by substituting $5,000 for $4,000 in the case of expenses— 
(A)with respect to a program operated— 
(i)in an empowerment zone or enterprise community designated under part I of subchapter U or a renewal community designated under part I of subchapter X, 
(ii)in a school district in which at least 50 percent of the students attending schools in such district are eligible for free or reduced-cost lunches under the school lunch program established under the Richard B. Russell National School Lunch Act, 
(iii)in an area designated as a disaster area by the Secretary of Agriculture under section 321 of the Consolidated Farm and Rural Development Act or by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act in the taxable year or the 4 preceding taxable years, 
(iv)in a rural enterprise community designated under section 766 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 1999 (112 Stat. 2681–37), 
(v)in an area designated by the Secretary of Agriculture as a Rural Economic Area Partnership Zone, 
(vi)in an area over which an Indian tribal government (as defined in section 7701(a)(40)) has jurisdiction, or 
(vii)by an employer who has 200 or fewer employees for each business day in each of 20 or more calendar weeks in the current or preceding calendar year, or 
(B)in the case of an individual with a disability. 
(c)Information technology education and training program expensesFor purposes of this section— 
(1)In generalThe term information technology education and training program expenses means expenses paid or incurred by reason of the participation of the taxpayer (or any employee of the taxpayer) in any information and communications technology education and training program. Such expenses shall include expenses paid in connection with— 
(A)course work, 
(B)certification testing, 
(C)programs carried out under the Act of August 16, 1937 (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) which are registered by the Department of Labor, and 
(D)other expenses that are essential to assessing skill acquisition. 
(2)Information technology education and training programThe term information technology education and training program means a training program in information and communications technology workplace disciplines or other skill sets which is provided in the United States by an accredited college, university, private career school, postsecondary educational institution, a commercial information technology provider, or an employer-owned information technology training organization. 
(3)Commercial information technology training providerThe term commercial information technology training provider means a private sector organization providing an information and communications technology education and training program. 
(4)Employer-owned information technology training organizationThe term employer-owned information technology training organization means a private sector organization that provides information technology training to its employees using internal training development and delivery personnel. The training programs must use industry-recognized training disciplines and evaluation methods, comparable to institutional and commercial training providers. 
(d)Denial of double benefit 
(1)Disallowance of other credits and deductionsNo deduction or credit shall be allowed under any other provision of this chapter for expenses taken into account in determining the credit under this section. 
(2)Reduction for hope and lifetime learning creditsThe amount taken into account under subsection (a) shall be reduced by the information technology education and training program expenses taken into account in determining the credits under section 25A. 
(e)Certain rules made applicableFor purposes of this section, rules similar to the rules of section 45A(e)(2) and subsections (c), (d), and (e) of section 52 shall apply. 
(f)Application with other creditsThe credit allowed by subsection (a) for any taxable year shall not exceed the excess (if any) of— 
(1)the regular tax for the taxable year reduced by the sum of the credits allowable under the subpart A and the previous sections of this subpart, over 
(2)the tentative minimum tax for the taxable year.. 
(b)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
 
Sec. 30D. Information and communications technology education and training program expenses.. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2006. 
4.Eligible educational institution 
(a)In generalSection 25A(f)(2) of the Internal Revenue Code of 1986 (relating to eligible educational institution) is amended to read as follows: 
 
(2)Eligible educational institutionThe term eligible educational institution means— 
(A)an institution— 
(i)which is described in section 101(b) or 102(a) of the Higher Education Act of 1965, and 
(ii)which is eligible to participate in a program under title IV of such Act, or 
(B)a commercial information and communications technology training provider (as defined in section 30D(c)(3)). 
(b)Conforming amendmentThe second sentence of section 221(d)(2) of the Internal Revenue Code of 1986 is amended by striking section 25A(f)(2) and inserting section 25A(f)(2)(A). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
5.Information Technology Training Certification Advisory Board 
(a)EstablishmentThere is established an Information Technology Training Certification Advisory Board (in this section referred to as the Board). 
(b)MembershipThe Board shall be composed of not more than seven members appointed by the Secretary of the Treasury from among individuals— 
(1)associated with information technology certification and training associations and businesses; and 
(2)who are not officers or employees of the Federal Government. 
(c)MeetingsThe Board shall meet not less often than annually. 
(d)Chairperson 
(1)In generalSubject to paragraph (2), the Board shall elect a Chairperson from among its members. 
(2)ChairpersonThe chairperson shall be an individual who is a member of an information technology industry trade association. 
(e)DutiesThe Board shall develop guidelines for computer science, information technology and directly related subjects for the college courses, and a list of the information technology training and certifications that qualify for the credit under section 30D of the Internal Revenue Code of 1986, for approval by the Secretary of the Treasury. 
(f)Submission of listNot later than October 1, 2007, and each year thereafter, the Board shall submit the list required under subsection (e) to the Secretary of the Treasury. 
(g)Board personnel matters 
(1)Compensation of membersEach member of the Board shall serve without compensation. 
(2)Travel expensesEach member of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board. 
(h)Termination of the boardSection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board. 
 
